FILE COPY




                              IN THE SUPREME COURT OF TEXAS




NO. 15-0186


 GERALD K. JOHNSON
                                                                           Anderson County,
 v.
                                                 9   Court of Appe
 CHRISTINE EVANS AND                             §                               12th District.
 FREDERICK M. EVANS




                                                                                 May 29, 2015


         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     ••••••••••



         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

         It is further ordered that petitioner, GERALD K. JOHNSON, pay all costs incurred on
 this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 9th day of July, 2015.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk